Citation Nr: 1740961	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability to include as secondary to arthritis of the first metatarsophalangeal joint of the right foot with a history of gout.

2.  Entitlement to service connection for bilateral heel spurs to include as secondary to arthritis of the first metatarsophalangeal joint of the right foot with a history of gout.

3.  Entitlement to service connection for a bilateral knee disability to include as secondary to arthritis of the first metatarsophalangeal joint of the right foot with a history of gout.

4.  Entitlement to service connection for a bilateral shoulder disability to include as secondary to arthritis of the first metatarsophalangeal joint of the right foot with a history of gout.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1977, and from August 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part continued a 10 percent rating for post-traumatic arthritis of the first metatarsophalangeal joint of the right foot; confirmed and continued previous denials of service connection for arthritis of the left foot, bilateral heel spurs, bilateral knee arthritis, and bilateral hand arthritis; and denied service connection for hepatitis C and bilateral shoulder arthritis. 

In a December 2009 statement of the case, the RO reopened the service connection claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis and post arthritis of the left foot, and ultimately denied those claims on the merits.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In July 2012, the Board, in pertinent part, reopened the claims of service connection for bilateral heel spurs, bilateral hand arthritis, bilateral knee arthritis, and left foot disability.  The reopened claims, as well as the service connection claims for bilateral shoulder disability and hepatitis C, and increased rating claim for arthritis of the right first MTP were remanded.

In June 2015, the Board denied service connection for bilateral hand strain and an increased rating for service-connected arthritis of the right first metatarsophalangeal joint of the right foot.  The issues of service connection for bilateral heel spurs, a bilateral knee disability, a left foot disability, and a bilateral shoulder disability, including as secondary to arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout) were remanded to the RO for additional development.  

In April 2016, the Board denied service connection for hepatitis C and then remanded the issues remaining on appeal.


FINDINGS OF FACT

1.  A bilateral heel disability to include heel spurs and plantar fasciitis was not manifest during service, arthritis was not manifest within one year of separation, and current disability is not attributable to or related to service or etiologically related to service-connected right foot disability.

2.  A left foot disability to include arthritis, hallux valgus, and pes planus was not manifest during service, arthritis was not manifest within one year of separation, and current disability is not attributable to or related to service or etiologically related to service-connected right foot disability.

3.  A bilateral knee disability to include arthritis was not manifest during service, arthritis was not manifest within one year of separation, and current disability is not attributable to or related to service or etiologically related to service-connected right foot disability.

4  A bilateral shoulder disability to include bursitis and arthritis was not manifest during service, arthritis was not manifest within one year of separation, and current disability is not attributable to or related to service or etiologically related to service-connected right foot disability.


CONCLUSIONS OF LAW

1.  A bilateral heel disability to include heel spurs and plantar fasciitis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein nor is current disability proximately due to, the result of, or aggravated by service-connected right foot disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310(a) (2016).

2.  A left foot disability to include arthritis, hallux valgus, and pes planus was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein nor is current disability proximately due to, the result of, or aggravated by service-connected right foot disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310(a) (2016).  

3.  A bilateral knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein nor is current disability proximately due to, the result of, or aggravated by service-connected right foot disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310(a) (2016).  

4.  A bilateral shoulder disability to include bursitis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein nor is current disability proximately due to, the result of, or aggravated by service-connected right foot disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Left Foot and Bilateral Heel Disabilities

The service treatment records (STRs) do not reflect treatment or diagnoses of left foot or heel injury or disease.

In November 1991, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had bilateral degenerative joint disease (shown on x-rays) and hallux valgus.  Subsequent x-rays also showed bilateral pes planus.  A November 1993 VA examination revealed bilateral heel spur formation, bilateral plantar fasciitis, and bilateral hallux valgus.  

A January 2000 VA examination revealed bilateral plantar fasciitis with prominent calcaneal spurs which were shown on x-rays.  February 2006 x-rays revealed Achilles and plantar spurs arising from the right calcaneus.  March 2007 records also noted heel spur syndrome and heel arthralgia.  

In December 2008 and November 2010 statements, P.D. indicated that she had seen the Veteran exhibit pain due to the arthritis in his joints and he was unable to sleep.  An August 2010 VA examination resulted in diagnoses of post traumatic arthritis of the right metatarsophalangeal joint (which is service-connected) as well as bilateral hallux valgus and bilateral heel spur syndrome.  The examiner opined that both of those two conditions were not due to the service-connected right foot condition.

In a November 2010 statement, a coworker of the Veteran indicated that as of October 2010, it was noticeable that the Veteran was in so much pain, he could not walk.  In November 2010, A.H. indicated that the Veteran had been in pain and unable to work.  He told her it was due to his back and lower extremities.  In a December 2010 letter, the Veteran's daughter indicated that the Veteran was in so much pain, he could no longer even walk.  

A December 2012 examination yielded diagnoses of bilateral hallux valgus, hammertoes, and bilateral heel spurs.  

With regard to left foot disability and heel spurs, the examiner indicated that the STRs were silent for this diagnosis.  Arthritis was not diagnosed within one year.  A history of intercurrent injury was unknown.  The conditions were less likely as not incurred in or related to service.  The examiner also opined that the left foot disability was not caused or aggravated by the right foot disability as there was no evidence of severely altered gait.

In August 2015, a VA examiner indicated that the Veteran no longer had plantar fasciitis, but had bilateral pes planus and bilateral hallux valgus.  Bilateral heel spurs were also noted as a diagnosed condition.  The examiner opined that it was less likely as not that bilateral heel spurs and left foot disability had a clinical onset during service or within one year of separation or are related to any in-service disease, event, or injury.  The examiner stated that this opinion was based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran.  The Veteran's hallux valgus with associated bunions and mild degenerative joint disease was a symmetric condition which was also not etiologically related to the service-connected right great toe injury.  Symmetric early degenerative changes were noted in a 2000 radiographic study which was 12 years after active duty and also nearly 25 years after the initial 1974 right foot injury.  There was no indication in the records that the service-connected right great toe injury was responsible for the described "large bunions of the big toes with arthritis."  The examiner stated that if the 1974 injury was the cause, the findings would be significantly worse on the right side.  Additionally, there was no objective evidence that the right foot injury resulted in a severe gait abnormality, such as a Trendelenburg lurching type of gait.  From a biomechanical perspective, there was no clear scientific evidence to suggest that an injury to the foot could cause major problems of the extremities except for certain specific conditions, such as when a severe Trendelenburg lurch, pelvic tilt gait, developed because of injury or paralysis to one lower extremity creating extra stress in the uninjured joints, extremities and/or the spine.  The examiner noted that it would be necessary, however, for the Trendelenburg gait pattern to be severe for a prolonged period for it to have any significant effect on the other joints.  This scenario was not supported.  Therefore, the Veteran's service-connected right foot condition had not resulted in the claimed conditions.  The record showed a 1991 onset for a bilateral heel condition plantar fasciitis which was nine years after military separation and there was no nexus between heel conditions and military service.  Plantar fasciitis was not caused by the service-connected right great toe condition.  In addition,, the record did not support that any of the additionally claimed conditions had their clinical onset during service or within one year of separation or were related to any in-service disease, event, or injury.  It was most likely that the claimed conditions resulted from the stresses placed upon the joints during the Veteran's greater than 30 years since active duty rather than during his years of service.  The Veteran's military service was noted and appreciated; however, a nexus could be made between Veteran's conditions and service or service-connected disability.   

In May 2016, a VA examiner indicated that the Veteran's bilateral heel and left foot disabilities did not have their clinical onset during service.  These disabilities were not otherwise related to any in-service disease, event, or injury.  Arthritis in any joint other than the right great toe did not manifest within one year of service.  The examiner noted that the STRs and medical record within two years of release from active duty find the absence of complaint of, diagnosis of or treatment for bilateral heel and left foot disabilities.  The STRs and medical records within two years of release from active duty reflected the absence of complaint of, diagnosis of, or treatment for arthritis in any joint other than the right great toe.  The Veteran's bilateral heel and left foot disabilities were not due to or aggravated by his service-connected arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.  Per literature, heel spurs occur when calcium deposits build up on the underside of the heel bone, a process that usually occurs over a period of many months.  Heel spurs are often caused by strains on foot muscles and ligaments, stretching of the plantar fascia, and repeated tearing of the membrane that covers the heel bone.  Heel spurs are especially common among athletes whose activities include large amounts of running and jumping.  Risk factors for heel spurs include: walking gait abnormalities which place excessive stress on the heel bone, ligaments, and nerves near the heel; running or jogging, especially on hard surfaces; poorly fitted or badly worn shoes, especially those lacking appropriate arch support; and excess weight and obesity.  The Veteran had evidence of heel spurs as early as 1994.  There was no abnormal gait documented prior to this time.  The Veteran's BMI of 25-30 was considered to be overweight.  The Veteran's heel spurs were most likely due to aging and obesity.  There was no cause and effect relationship between degenerative joint disease of the 1st MTP joint and heel spurs on the same foot or contralateral foot found.  It was noted that arthritis in one joint does not cause arthritis in another joint.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

This case has been previously remanded several times to obtain a more complete medical opinion which included review of the records, review of the Veteran's contentions that his inservice duties and/or right foot disability played an etiological role in current disabilities, and which addressed all pertinent inquires.  This opinion was provided in May 2016.  This opinion reflected that the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included a review of the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The VA examiner opined that the Veteran's left foot and heel disabilities are not attributable to either service or to the service-connected right foot disability to include on the basis of aggravation.  In addition, arthritis was not manifest in service or during the presumptive period.  The Board has considered the Veteran's own opinion to the contrary.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

The Veteran's assertions to the contrary are outweighed by the medical opinion.  It is significant to note that while earlier opinions were not as complete as the most recent May 2016 opinion, there is no medical opinion supporting the Veteran's claim; rather they support the more complete opinion.  Accordingly, service connection is not warranted for a left foot or bilateral heel disability.

Bilateral Knee Disabilities

The STRs do not reflect treatment or diagnoses of knee injury or disease.

Post-service December 2006 records noted that the Veteran had fallen in December 2006 and injured his left knee on a piece of metal.  February 2007 x-rays revealed slight degenerative changes in the patellofemoral compartment.  In December 2007, the Veteran slipped and twisted his knee.  The diagnosis was knee injury with possible effusion collecting posteriorly.  In February 2008, the Veteran reported having left knee pain.  Internal derangement and a possible meniscal tear were suspected.

In December 2008 and November 2010 statements, P.D. indicated that she had seen the Veteran exhibit pain due to the arthritis in his joints and he was unable to sleep.  In November 2010, A.H. indicated that the Veteran had been in pain and unable to work.  He told her it was due to his back and lower extremities.  In a December 2010 letter, the Veteran's daughter indicated that the Veteran was in so much pain, he could no longer even walk.  In November 2010, G.M. stated that the Veteran had leg pain.

In December 2012, the Veteran was afforded a VA examination.  The examiner indicated that the STRs were silent for knee disability.  Arthritis was not diagnosed within one year and post-service x-rays showed arthritis of the left knee in 2007.  A history of intercurrent injury was unknown.  The bilateral knee condition was less likely as not incurred in or related to service.  The examiner also opined that the bilateral knee disability was not caused or aggravated by the right foot disability as there was no evidence of severely altered gait.

In August 2015, a VA examiner opined that it was less likely as not that bilateral knee arthritis had its clinical onset during service or within one year of separation or was related to any in-service disease, event, or injury.  This assessment was based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran.  There was no objective evidence that the right foot injury resulted in a severe gait abnormality, such as a Trendelenburg lurching type of gait.  From a biomechanical perspective, there was no clear scientific evidence to suggest that an injury to the foot could cause major problems of the knees.  The record documented a twisting injury to the left knee years after active duty.  With a normal examination at separation and thereafter, it was most likely that the claimed condition resulted from the stresses placed upon the joints during the Veteran's greater than 30 years since active duty, rather than during his years of service.  The Veteran's military service was noted and appreciated; however, a nexus could not be made between Veteran's claimed musculoskeletal conditions and his military service or his service-connected condition. 

In May 2016, a VA examiner stated that the Veteran's bilateral knee disabilities did not have their clinical onset during service . These disabilities were not otherwise related to any in-service disease, event, or injury.  Arthritis in any joint other than the right great toe did not manifest within one year of service.  The examiner explained that the STRs within two years of release from active duty reflected the absence of complaint of, diagnosis of or treatment for bilateral knee disabilities.  The STRs and medical record within two years of release from active duty reflected the absence of complaint of, diagnosis of or treatment for arthritis in any joint other than the right great toe.  The Veterans bilateral knee disabilities were not due to or aggravated by his service-connected arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.  The major factors placing one at risk for degenerative joint disease of the knees are aging, previous joint injury, obesity, and genetics.  The examiner noted that arthritis in one joint does not cause arthritis in another joint.  

As noted, the May 2016 medical opinion is the most probative of record.  The VA examiner, after fully reviewing the medical and lay evidence, opined that the Veteran's bilateral knee disabilities are not attributable to either service or to the service-connected right foot disability to include on the basis of aggravation.  In addition, arthritis was not manifest in service or during the presumptive period.  The Board has considered the Veteran's own opinion to the contrary.  However, the medical opinion is more probative.  The Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Accordingly, service connection is not warranted for a left foot or bilateral knee disability.

Bilateral Shoulder Disability

The STRs do not reflect any disease or injury of the shoulders.  

Post-service, in May 2008, the Veteran reported having right shoulder pain.  In October 2009, it was noted that the Veteran's shoulder pain had improved.  An August 2010 VA letter noted that the Veteran had shoulder pain which restricted his physical abilities.

In December 2008 and November 2010 statements, P.D. indicated that she had seen the Veteran exhibit pain due to the arthritis in his joints and he was unable to sleep.  In May 2009, it was noted that the Veteran had bursitis as well as degenerative joint disease of the acromioclavicular joint.

In December 2012, the Veteran was afforded a VA examination.  The examiner indicated that the STRs were silent for shoulder disability.  Arthritis was not diagnosed within one year and post-service and was first shown for the right shoulder in 2008.  A history of intercurrent injury was unknown.  The right shoulder arthritis condition was less likely as not incurred in or related to service.  The examiner also opined that the right shoulder arthritis disability was not caused or aggravated by the right foot disability as there was no evidence of severely altered gait.

In August 2015, a VA examiner opined that it was less likely as not that the shoulder condition had its clinical onset during service or within one year of separation or was related to any in-service disease, event, or injury.  This assessment was based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran.  There was no objective evidence that the right foot injury resulted in a severe gait abnormality, such as a Trendelenburg lurching type of gait.  From a biomechanical perspective, there was no clear scientific evidence to suggest that an injury to the foot could cause major problems of the upper extremities.  With a normal examination at separation and thereafter, it was most likely that the claimed condition resulted from the stresses placed upon the joints during the Veteran's greater than 30 years since active duty, rather than during his years of service.  The Veteran's military service was noted and appreciated; however, a nexus could not be made between Veteran's claimed musculoskeletal conditions and his military service or his service-connected condition. 

In May 2016, a VA examiner stated that the Veterans bilateral shoulder disabilities did not have their clinical onset during service . These disabilities were not otherwise related to any in-service disease, event, or injury.  Arthritis in any joint other than the right great toe did not manifest within one year of service.  The examiner explained that the STRs within two years of release from active duty reflected the absence of complaint of, diagnosis of or treatment for bilateral shoulder disabilities.  The STRs and medical record within two years of release from active duty reflected the absence of complaint of, diagnosis of or treatment for arthritis in any joint other than the right great toe.  The Veteran's bilateral shoulder disabilities were not due to or aggravated by his service-connected arthritis of the right first metatarsophalangeal joint of the right foot with a history of gout.  There was no connection between the right foot condition and either shoulder.  Arthritis in one joint does not cause arthritis in another joint.  The shoulders and the foot are not anatomically in close proximity to each other. 

As noted, the May 2016 medical opinion is the most probative of record.  The VA examiner opined that the Veteran's bilateral shoulder disabilities are not attributable to either service or to the service-connected right foot disability to include on the basis of aggravation.  In addition, arthritis was not manifest in service or during the presumptive period.  In determining the weight assigned to the evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board has considered the Veteran's own opinion to the contrary.  However, the medical opinion is more probative and the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional.  Accordingly, service connection is not warranted for a bilateral shoulder disability.



ORDER

Service connection for a bilateral heel disability to include heel spurs and plantar fasciitis is denied.

Service connection for a left foot disability to include arthritis, hallux valgus, and pes planus is denied. 

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability to include bursitis is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


